DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-13 in the reply filed on 21 June 2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF PRODUCING A POLYETHYLENE TEREPHTHALATE YARN.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahm et al (WO 2016/144105 A1) in combination with Marshall et al (U.S. Patent 3,988,086 A).
             Since WO 2016/144105 A1 is not written in English, equivalent document U.S. Patent Application Publication 2018/0051392 A1 will be used to set forth the rejection.
             Regarding claim 1, Hahm et al (see the entire document, in particular, paragraphs [0001], [0024], [0025], [0029], [0036], [0052], [0087], [0093], [0098], [0113] and [0173]) teaches a process of making a polyethylene terephthalate yarn (see paragraphs [0001] (method of manufacturing synthetic fibers), [0024] (polyethylene terephthalate), [0093] (multi-filament) and [0173] (multi-filament) of Hahm et al), including the steps of (a) melting a polyethylene terephthalate chip having an intrinsic viscosity of 1.4 to 1.7 dl/g to prepare a spinning melt (see paragraphs [0024] (polyethylene terephthalate), [0052] (melt-spinning a thermoplastic polymer) and [0098] (polyethylene terephthalate, intrinsic viscosity of 0.5 – 3.0 dl/g) of Hahm et al); (b) discharging the spinning melt through a nozzle of a spin pack (see paragraph [0113] (PET resin is melt-spun through a nozzle of a spin pack) of Hahm et al); (c) heating the spinning melt just before being discharged from the nozzle by means of a heat source of 300 to 500°C located immediately below the nozzle (see paragraphs [0025] (pack body has a temperature of 50 to 400°C; high-temperature heater has a temperature difference of 0 to 1,500°C from the pack body) and [0029] (high-temperature heater extends from 0 to 500 mm from the bottom of the spinning nozzle (i.e., heating means is located immediately below the nozzle)) of Hahm et al); (d’) forming multi-filaments (see paragraphs [0093] (multi-filaments) and [0173] (multi-filaments) of Hahm et al); and (e’) drawing (see paragraph [0036] (drawing) of Hahm et al). Hahm et al does not explicitly teach the steps of (d) converging a plurality of filaments formed by the discharging to form a multi-filament, or (e) drawing the multi-filament. Marshall et al (see the entire document, in particular, col. 1, lines 15-19; col. 2, lines 35-43; col. 3, lines 32-34) teaches a process of making a polyethylene terephthalate yarn (see col. 1, lines 15-19 (polyethylene terephthalate) and col. 2, lines 35-43 (process of melt-spinning synthetic yarns) of Marshall et al), including the steps of (d) converging a plurality of filaments formed by the discharging to form a multi-filament (see col. 2, lines 44-58 (filaments are converged into a bundle using a convergence guide) of Marshall et al) and (e) drawing the multi-filament (see col. 3, lines 32-34 (the filaments may be drawn) of Marshall et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to converge a plurality of filaments formed by the discharging to form a multi-filament and draw the multi-filament in the process of Hahm et al in view of Marshall et al in order to reduce or eliminate “flicking” of the filaments from the main yarn bundle (see col. 2, lines 39-43 of Marshall et al).
             Regarding claim 8, see paragraph [0029] (distance of 0 to 500 mm) of Hahm et al.
             Regarding claim 9, see paragraph [0025] (high-temperature heater has a temperature difference of 0 to 1,500°C from the pack body) of Hahm et al.
             Regarding claim 10, see paragraph [0087] (nichrome wire heater) of Hahm et al.
             Regarding claims 11 and 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of hot wires in a desired configuration in the process of Hahm et al in view of Marshall et al in order to provide for more uniform heating.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahm et al (WO 2016/144105 A1) in combination with Marshall et al (U.S. Patent 3,988,086 A) as applied to claims 6 and 8-12 above, and further in view of Oka et al (U.S. Patent 4,517,149 A).
             Regarding claim 7, Hahm et al (in combination with Marshall et al) does not explicitly teach (1) a speed after drawing of 4,000 to 6,200 m/min, or (2) a draw ratio of 1.9 to 2.5. Oka et al (see the entire document, in particular, col. 1, lines 8-11; col. 2, lines 52-68; col. 5, lines 27-31; col. 9, line 44) teaches a process of making polyethylene terephthalate fiber (see col. 1, lines 8-11 (process of making polyester fiber) and col. 9, line 44 (polyethylene terephthalate) of Oka et al), including a take-up speed (i.e., a speed after drawing) of not less than 5,000 m/min and a stretch ratio of not more than 20% (see col. 5, lines 27-31 of Oka et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a speed after drawing of 4,000 to 6,200 m/min and a draw ratio of 1.9 to 2.5 in the process of Hahm et al (in combination with Marshall et al) in view of Oka et al in order to manufacture polyester fibers for use in knitted or woven fabrics (see col. 2, lines 52-68 of Oka et al).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahm et al (WO 2016/144105 A1) in combination with Marshall et al (U.S. Patent 3,988,086 A) as applied to claims 6 and 8-12 above, and further in view of Phillips et al (U.S. Patent 4,245,001 A).
             Regarding claim 13, Hahm et al (in combination with Marshall et al), does not explicitly teach (1) the step of discharging under a discharge pressure of 2,400 psi or less. Phillips et al (see the entire document, in particular, col. 1, lines 11-12; col. 4, lines 13-15 and 64-67; col. 29, lines 55-58) teaches a process of making polyethylene terephthalate yarn (see col. 1, lines 11-12 (processes for producing filaments and yarns) and col. 4, lines 13-15 (polyethylene terephthalate) of Phillips et al), including a step of discharging under a discharge pressure of 2,400 psi or less (see col. 29, lines 55-58 (melt pressure at exit is about 1,000 psi) of Phillips et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a step of discharging under a discharge pressure of 2,400 psi or less in the process of Hahm et al (in combination with Marshall et al) in view of Phillips et al in order to manufacture yarns having uniformity along their length (see col. 4, lines 64-67 of Phillips et al).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schippers et al (U.S. Patent 5,661,880 A) teaches a process of making multi-filament yarn (see col. 1, lines 6-8) of polyethylene terephthalate (see col. 4, lines 21-22), including a heater below the spinneret, the heater including a resistance heating wire (see col. 6, lines 27-42 and Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742